THE THIRTEENTH COURT OF APPEALS

                                   13-18-00254-CV


                     In the Estate of Bruce R. Huffman, deceased


                                 On appeal from the
                  County Court at Law of San Patricio County, Texas
                               Trial Cause No. 13565


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

September 20, 2018